Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-14 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claim 11 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the plurality of nozzle assemblies being positioned proximate the at least one outlet” has been rendered indefinite by use of the term “proximate” as it is unclear how close the nozzles must be to the at least one outlet to be considered “proximate.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Upton (U.S. 5,315,564).
With respect to claim 1, Upton discloses  a system for applying agricultural fluid to a target (figure 1), the system comprising: a fluid supply line (figure 3, nozzles 28) connected to a fluid supply (18); a plurality of nozzle (28) assemblies connected in fluid communication with the fluid supply line (being fluid from the tank to the nozzles to be sprayed), wherein the nozzle assemblies are positioned and oriented to spray portions of the target (the portion of the target the nozzle sprays); a plurality of electrically actuated valve assemblies (valves 48a-48h controlled electrically by valve box control unit 43) configured to control fluid flow to the nozzle assemblies (figure 6), wherein each valve assembly of the plurality of electrically actuated valve assembly is connected in fluid communication between the fluid supply line and a corresponding one of the plurality of nozzle assemblies to control fluid flow through the respective nozzle assembly (see figure 6); and a controller connected in communication with the plurality of electrically actuated valve assemblies and configured to individually actuate the valve assemblies between a closed position and an open position (figures 4 and 6, the controller using sensors from 29 to utilize the valves 48, see column 2 row 50 through column 3 row 10), wherein the controller is configured to receive an orientation of each nozzle assembly relative to the target and determine a duty cycle of each valve assembly based on the orientation of the respective nozzle assembly (as each nozzles position is taken into account of where it is spraying, i.e. right side/left side and use of the proximity detectors), the controller being configured to actuate each valve assembly based on the respective orientation to provide a desired fluid characteristic (the spray itself) of the fluid emitted from the respective nozzle assembly (see column 2 row 50-column 3 row 10, as the orientation is the side and angled of the nozzle coupled with the proximity to then utilize that nozzle to spray by opening the valve).  
With respect to claim 3, Upton discloses the nozzle assemblies are mounted to the system in a circular pattern (see figure 3).  
With respect to claim 11, Upton discloses a fan (23) including at least one outlet (27), the plurality of nozzle assemblies being positioned proximate the at least one outlet (figure 1), the fan being configured to generate an airflow that is exhausted from the outlet to direct the fluid emitted from the nozzle assemblies towards the target (figure 1, column 2 rows 20-30).  
With respect to claim 14, Upton discloses the controller is configured to receive an input relating to at least one of flow rate data (column 3 rows 8-25), a target application rate (flow transducer 50), nozzle droplet spectra data, a fluid pressure within the fluid supply line (pressure transducer 51), a ground speed at which the system is being moved across a surface (speed sensor 40), a number of the nozzle assemblies (displaying the operation of the nozzles 28), a size of the nozzle assemblies, a specific gravity of the fluid, a frequency of control signals provided to the valve assemblies, a distance of the nozzle assemblies from a centerline, a circumferential spacing between the nozzle assemblies, a spray diameter, or a row spacing between adjacent rows of plants (column 3 rows 8-25).

Claim(s) 1, 4, 6, 9-10, and 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schumann (U.S. 2010/0179734).
With respect to claim 1, Schumann discloses a system for applying agricultural fluid to a target (figure 2, to the noted trees), the system comprising: a fluid supply line connected to a fluid supply (figure 3, there being towers of nozzles and fluid supplied from a source to said nozzles); a plurality of nozzle assemblies connected in fluid communication with the fluid supply line (paragraph 33 and figure 3, applicators 330/332), wherein the nozzle assemblies are positioned and oriented to spray portions of the target (paragraph 0033); a plurality of electrically actuated valve assemblies configured to control fluid flow to the nozzle assemblies (paragraph 0020), wherein each valve assembly of the plurality of electrically actuated valve assembly is connected in fluid communication between the fluid supply line (each valve controlling flow through a nozzle, is then multiple valves for each nozzle) and a corresponding one of the plurality of nozzle assemblies to control fluid flow through the respective nozzle assembly (paragraph 0020 and 0033); and a controller (108) connected in communication with the plurality of electrically actuated valve assemblies and configured to individually actuate the valve assemblies between a closed position and an open position (paragraph 0055, discloses the solenoid valves being used with a computer and a processor, noting the control of the valves is understood being done via a control system based off of sensing data, paragraph 0033), wherein the controller is configured to receive an orientation of each nozzle assembly relative to the target and determine a duty cycle of each valve assembly based on the orientation of the respective nozzle assembly (paragraph 0033, as the applicators (nozzles) utilized sensors to sense the trees to then apply the agrochemicals to the trees and not to apply chemicals when a tree is not within range, thus orientation and distance of the nozzles is used to direct it to the tree and to not use the nozzle when not directed at the tree), the controller being configured to actuate each valve assembly based on the respective orientation to provide a desired fluid characteristic of the fluid emitted from the respective nozzle assembly (paragraphs 0022 and 0033, being understood that applying agrochemicals out of the applicator/nozzle, is opening the corresponding valve to the applicator/nozzle).  
With respect to claim 4, Schumann discloses a portable electronic device (104) connected in communication with the controller (figure 1, the controller being that of 108), the portable electronic device including a user interface (130) and a camera (paragraph 0036, there being a camera as part of the handheld device 104), wherein the portable electronic device is configured to: display, via the user interface, an image including at least a portion of the system and the target (the photos being taken by the camera to determine the latency parameter, paragraph 0024, the interface 130 having display that displays such received information); receive, via the user interface, a user input that identifies at least one of a location and an orientation of each of the plurality of nozzle assemblies on the image ; and provide the orientation of each nozzle assembly to the controller (paragraph 0036, discloses the photos are being used to help determine the latency parameter 402, understood from paragraphs 0035-0037, the latency is the time from the applicator/nozzle 120 to the plant 334, such that taking a series of picture of the latency would show the nozzle and the object plant to determine said latency, thus the orientation and location of the nozzle would be shown in the picture itself, as a series of pictures are taken of the nozzle and the plant, the orientation of the nozzle to the plant would be shown).  
With respect to claim 6, Schumann discloses the portable electronic device is configured to receive a second user input relating to a physical characteristic or an operating parameter of the system (paragraph 0036, see figures 4 and 5), the second user input including at least one of the following inputs: a size of nozzle assemblies, a specific gravity of the fluid, a frequency of control signals provided to the valve assemblies, and a physical dimension of the system (figures 4 and 5, disclosing the gate height, buffers, sensor to discharge, and other physical parameters/dimensions of the system).  
With respect to claim 9, Schumann discloses a portable electronic device (104) connected in communication with the controller (108), the portable electronic device including a user interface (130), wherein the portable electronic device is configured to receive, via the user interface, at least one user input relating to a physical characteristic or an operating parameter of the system (see figures 4 and 5).  
With respect to claim 10, Schumann discloses the user input includes at least one of the following inputs: a specific gravity of the fluid, a valve size associated with the valve assemblies, a nozzle size associated with the nozzle assemblies, and a physical dimension of the system (figures 4 and 5, see also paragraph 0047).  

With respect to claim 12, Schumann discloses a portable electronic device (104) connected in communication with the controller (108), the portable electronic device including a user interface (130) and a camera (paragraph 0036), wherein the portable electronic device is further configured to display, via the user interface, a schematic representation of at least a portion of the system including the nozzle assemblies and spray path projections of the nozzle assemblies (as disclosed above, the interface has a displace for displaying information received, such as the position data its understood then of showing the latency data from the camera as well).  
Claim(s) 1-2, 7-8, and 13-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wu (U.S. 2019/0150357).
With respect to claim 1, Wu discloses a system for applying agricultural fluid to a target (figure 2, from the spray boom to the field), the system comprising: a fluid supply line (bring fluid from the tank to the nozzles, see figure 2) connected to a fluid supply (paragraph 0007, the tank); a plurality of nozzle assemblies connected in fluid communication with the fluid supply line (the nozzles seen in figures 2 and 3), wherein the nozzle assemblies are positioned and oriented to spray portions of the target (figure 2); a plurality of electrically actuated valve assemblies (paragraph 0098, the noted solenoid valves) configured to control fluid flow to the nozzle assemblies (paragraph 0098), wherein each valve assembly of the plurality of electrically actuated valve assembly is connected in fluid communication between the fluid supply line and a corresponding one of the plurality of nozzle assemblies to control fluid flow through the respective nozzle assembly (paragraph 0098); and a controller (paragraph 0048) connected in communication with the plurality of electrically actuated valve assemblies (controller sending the noted signal command, paragraph 0098) and configured to individually actuate the valve assemblies between a closed position and an open position (paragraph 0098), wherein the controller is configured to receive an orientation of each nozzle assembly relative to the target (the orientation being the height of the nozzle from the crop, as the distance is determined by sensors 50, paragraph 0125) and determine a duty cycle of each valve assembly based on the orientation of the respective nozzle assembly (paragraphs 0125 and 0126, the controller being configured to actuate each valve assembly based on the respective orientation to provide a desired fluid characteristic of the fluid emitted from the respective nozzle assembly (paragraph 0126, as the nozzles can pivot themselves to optimize the spray release direction and location).  
With respect to claim 2, Wu discloses the desired fluid characteristic comprises one of a spray patterns (paragraphs 0005, 0097) and a droplet size (paragraph 0112).  
With respect to claim 7, Wu discloses a portable electronic device connected in communication with the controller (figure 7, paragraphs 0111) and configured to send a signal relating to at least one operating parameter of the system to the controller (paragraphs 0111, the tablet having screen 82, sending user inputs to the controller).  
With respect to claim 8, Wu discloses the at least one operating parameter includes at least one of the following: a travel speed of the system, a desired application rate (the icons 80 representing applications or processes of the device, the application rate being an application/process of the system, paragraph 089), a row spacing between adjacent rows of plants, and a set point operating pressure of the fluid flowing through the system.  The user, by using the tablet shown in figure 7, is able to select applications for the fluid, such applications have desired flow rates/presses/and spacing that are then utilized to give the desired application of fluid to the ground. 
With respect to claim 13, Wu discloses the plurality of electrically actuated valve assemblies comprise direct acting solenoid valves (paragraph 0098), each solenoid valve including an actuator (paragraph 0098, as solenoids require actuators to move the valve) configured to pulse with a timing, a duration, a frequency, and a duty cycle determined by the controller (as disclosed by US application 14/506,057, being US 2015/0367358, paragraph 0055).  
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claim 5 as they further define claim 1 and 4 from which it depends was not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752